

Exhibit 10.6


COLLEXIS HOLDINGS, INC.
FIRST RESTATEMENT AND AMENDMENT OF
SENIOR EXECUTIVE EMPLOYMENT AGREEMENT


THIS FIRST RESTATEMENT AND AMENDMENT OF SENIOR EXECUTIVE EMPLOYMENT AGREEMENT
(“Agreement”) is entered into as of the 20th day of August 2009, by and between
Collexis Holdings, Inc., a Nevada corporation (“Company”), and William D.
Kirkland, a resident of the State of South Carolina (“Executive”).  Capitalized
terms and phrases shall have the meaning ascribed thereto in this Agreement.
 
RECITALS
 
WHEREAS, Company and Executive entered into an agreement on the 5th day of
January 2006 pursuant to which Company agreed to employ Executive and Executive
agreed to be employed for the purpose of performing the duties described therein
(the “Original Agreement”);
 
WHEREAS, each of the parties to the Original Agreement desire to amend and
restate the Original Agreement by entering into this Agreement, which, among
other things, would amend the definition of the phrase “Initial Term,” such that
the Expiration Date would be extended by an additional three (3) years, and
increase Executive's Base Salary and Severance Payments (in the case where the
same should become due and payable);
 
WHEREAS, Company’s board of directors (the “Board”) has determined that it is in
Company’s best interest to enter into this Agreement with Executive; and
 
WHEREAS, Executive desires to accept the terms and conditions of this Agreement
in exchange for the benefits offered hereunder.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
 
1.
EMPLOYMENT TERMS AND CONDITIONS.

 
1.1           Employment.  Upon and coincident with the Effective Date (as
defined below), Company agrees to employ and Company hereby employs Executive,
and Executive hereby accepts employment by Company, upon the terms and
conditions set forth in this Agreement.

 
Page 1

--------------------------------------------------------------------------------

 
 
Exhibit 10.6
 
1.2           Duties.
 
(a)           In General.  Executive shall serve as Company's President and
Chief Executive Officer (together, the “CEO”).   In his capacity as Company’s
CEO, Executive shall report directly to Company’s Board of Directors (the
“Board”).  In such capacity, Executive shall (i) perform the duties and
responsibilities customarily performed by an individual with such titles and as
may otherwise be reasonably assigned to him from time to time by the Board, and
(ii) be elected to and serve as a member of Company’s Board for the Employment
Term (as defined below)(the “Services”).  Except as otherwise agreed upon by
Company, Executive shall devote all of Executive's business time, energy and
skill to performing the Services, shall not be otherwise employed and shall
perform the Services diligently, faithfully and to the best of Executive's
abilities.
 
(b)           Other Activities.  Notwithstanding the above, Executive may (i)
serve as a director or trustee of other organizations, or (ii) engage in
charitable, civic, and/or governmental activities, provided that any such
services and activities do not interfere with Executive's ability to perform his
duties under this Agreement and that Executive obtains written consent for all
such activities from Company, which consent will not be unreasonably
withheld.  Consistent with the foregoing, Executive may engage in personal
activities, including, without limitation, personal investments, provided that
such activities described under this Section 1.2(b) do not interfere with
Executive's performance of the Services or any other of Executive's written
agreements with Company.
 
(c)           Compliance with Policies.  Subject to the terms of this Agreement,
during the Term, Executive shall comply in all material respects with all
Company policies and procedures applicable to employees of Company generally and
Executive specifically.  In connection with and as a condition to this
Agreement, Executive and Company shall enter into as of the Effective Date that
certain Statement of Additional Terms and Conditions Relating to Employment
Agreement substantially in the form attached hereto as Exhibit “A,” which is
incorporated herein and made a part hereof (together, the “Statement”).
 
1.3           Employment Term.  Company agrees to employ Executive pursuant to
the terms of this Agreement, and Executive hereby accepts employment with
Company, upon the terms set forth in this Agreement, for the period commencing
upon and coincident with the 5th day of January 2006 (the “Effective Date”) and
ending upon the earlier of:
 
(a)           Expiration Date.  That date which coincides with the last day of
the later of the Initial Term (as defined below) or the Renewal Term (as defined
below)(such date shall be referred to as the “Expiration Date”) (For purposes of
this Agreement, the phrase “Initial Term” shall mean that period from the
Effective Date through and including the sixth (6th) anniversary of the
Effective Date (the “Initial Term Expiration Date”); and the phrase “Renewal
Term” shall mean each consecutive twelve month period immediately following the
Initial Term, during which period this Agreement shall automatically renew on
the same terms and conditions hereof and without any further act on the part of
either party; provided, however, that in no event shall the term of this
Agreement be renewed hereunder if and to the extent either party delivers to the
other written notice of his or its intent to not renew this Agreement at
least one hundred and twenty (120) days prior to the end of the Initial Term or
any succeeding Renewal Term (as the case may be) (the “Notice of Nonrenewal”));
or
 
(b)           Termination Date.  The Termination Date (as such phrase is defined
in Section 1.5 of this Agreement).

 
Page 2

--------------------------------------------------------------------------------

 
 
Exhibit 10.6
 
The period from the Effective Date to the earlier to occur of either the
Expiration Date or Termination Date shall be hereinafter referred to as the
“Employment Term.”
 
1.4   Compensation and Benefits.
 
(a)           Base Salary.  In consideration of the Services rendered to Company
by Executive and Executive's covenants under this Agreement, Company agrees to
pay Executive during the Employment Term a salary at the annual rate of Three
Hundred Thousand Dollars ($300,000) (the “Base Compensation”), subject to upward
adjustments as may from time to time be determined by Company’s Board, less
statutory deductions and withholdings, payable in accordance with Company's
regular payroll practices.
 
(b)           Bonus.  In addition to the Base Salary, during the Employment
Term, Executive shall be entitled to such Bonuses (as defined below) as may from
time to time be determined by the Board, which may be described in that certain
schedule entitled “Bonuses,” attached hereto, marked as Exhibit “B,” and made a
part hereof or evidenced under a separate writing.
 
(c)           Benefits Package.  Company has adopted and maintains for its
employees generally an employee health and welfare benefit and retirement
plan.  Subject to Company’s continued maintenance of such plans and satisfaction
of applicable participation requirements, Employee shall be entitled to
participate in the following such plans and such other plans as the right to
participate may be extended, from time to time, to other members of Company’s
senior management team:  401(k) Plan and   medical, life, disability and dental
insurance.


(d)           Vacation and Personal Leave.  Executive shall be entitled to
twenty one (21) business days paid vacation, in accordance with the vacation
accrual schedule, if any, set forth in Company's personnel policies or, if any,
employee handbook.  Additionally, Executive shall be entitled to take personal
leave up to a maximum of seven (7) business days for each year of this
Agreement, such days being utilized for observance of religious holidays or sick
leave, which days may not be accrued or otherwise carried over from year to
year.
 
(e)           Reimbursement of Company Business Expenses.  Company shall within
ninety (90) days of its receipt from Executive of supporting receipts to the
extent required by applicable income tax regulations and Company’s reimbursement
policies, reimburse Executive for all out-of-pocket 409A Permitted Business
Expenses; provided, however, that if such reimbursement would jeopardize the
ability of the Company to continue as a going concern, Company’s obligation to
make such reimbursement shall be deferred until such date as any such
reimbursement would no longer have such effect.  For purposes of this Agreement,
the phrase “409A Permitted Business Expenses” shall mean those reasonably and
actually incurred expenses that are incurred by Executive in connection with his
employment hereunder and consistent with Company policies and could otherwise be
deducted by Executive under Code Section 162 or 167 as business expenses
incurred in connection with the performance of services (ignoring any applicable
limitation based on adjusted gross income).  Reimbursement of any and all 409A
Permitted Business Expenses is conditioned on Executive submitting his request
for reimbursement and supporting substantiation within sixty (60) of the date on
which any such expenses shall have been incurred.

 
Page 3

--------------------------------------------------------------------------------

 
 
Exhibit 10.6
 
1.5  Termination of Agreement.
 
(a)           Termination Date.  Executive's employment and this Agreement
(except as otherwise provided hereunder) shall terminate upon the first to occur
of any of the following, at the time set forth therefore (the “Termination
Date”):
 
(i)           Mutual Termination.  At any time by the mutual written agreement
of Company and Executive;
 
(ii)          Death or Disability.  Immediately upon the death of Executive or,
subject to applicable law, if any, a determination by Company that Executive is
or has become Disabled (termination pursuant to this Section being referred to
herein as termination for “Death or Disability”)(For purposes of this Agreement,
the term “Disabled” or “Disability” shall mean one of the following (A)
Executive has ceased to be able to perform the essential functions of his
duties, with or without reasonable accommodation, for a period of not less than
ninety (90) consecutive days, by reason of any medically determinable physical
or mental impairment or other incapacity that can be expected to result in death
or can be expected to last for a continuous period of not less than ninety (90)
days
 
(iii)         Voluntary Termination By Executive.   Thirty (30) days following
Executive's written notice to Company of his termination of employment;
provided, however, that Company may waive all or a portion of such notice period
and accelerate the effective date of such termination (termination pursuant to
this Subsection being referred to herein as “Voluntary” termination);
 
(iv)         Termination For Cause By Company.  Immediately following notice of
termination for “Cause” (as defined below) given by Company and failure by
Executive to Cure (as defined below), if applicable, with such notice specifying
such Cause (termination pursuant to this Subsection being referred to herein as
termination for “Cause”)(As used herein, “Cause” means (A) Executive being
convicted of or entering a plea of guilty or nolo contendere for any crime
constituting a felony in the jurisdiction in which committed, any crime
involving moral turpitude (whether or not a felony), or any other violation of
criminal law involving dishonesty or willful misconduct that materially injures
Company (whether or not a felony); (B) subject to applicable law, if any,
Executive's substance abuse that in any manner interferes with the performance
of his duties and Executive’s failure to Cure; (C) Executive's material breach
of this Agreement or any other agreement entered into with Company in connection
with Company's confidential information, trade secrets or other property and
Executive's failure to Cure the same; or (E) misconduct by Executive that has or
could result in Company’s material discredit or diminution in value and
Executive's failure to Cure the same.)(For purposes hereof the term “Cure” shall
mean that conduct or refrain from conduct that shall be required to remedy
within thirty (30) days of any such notice thereof any act or omission on the
part of Executive that is the subject of the clam hereunder by Company to
terminate Executive for Cause; provided, however, that (I) Executive shall have
only one opportunity during the Term to exercise such right to Cure, (II) any
such remedial conduct or refrain thereof shall be to Company’s reasonable
satisfaction and (III) Company shall have the right to suspend Executive’s
duties under this Agreement during any such period.);

 
Page 4

--------------------------------------------------------------------------------

 
 
Exhibit 10.6
 
(v)          Termination Without Cause By Company.  Notwithstanding any other
provision in this Agreement to the contrary, including, but not limited to
Section 1.3 above, Company may terminate for reasons other than Cause or for no
reason Executive's employment under this Agreement upon and coincident with any
delivery of written notice thereof; provided, however, that if and to the extent
Company determines to provide less than thirty calendar days notice of its
intent to terminate Executive (the “Optional Notice Period”), then in such event
the Severance Payments (as such phrase is defined below) shall be extended by
that number of days that the period between the delivery date of any such notice
and the Termination Date is less than such Optional Notice
Period.  Notwithstanding the foregoing, if Company elects to provide an Optional
Notice Period, then at any time during such period, Company may elect to
immediately either suspend, with no reduction in pay or benefits, Executive from
all or any part of his duties as set forth in this Agreement (including, without
limitation, Executive's position as CEO, as the case may be, and his Services
relating thereto) or terminate this Agreement in accordance with this subsection
(termination pursuant to this Subsection being referred to herein as termination
“Without Cause”) or in accordance with any other applicable subsection under
this Section 1.5(a) if and to the extent grounds for any such determination
should exist;
 
(vi)         Termination For Good Reason by Executive.  Subject to the notice
and cure provisions described below, Executive may terminate this Agreement for
Good Reason so long as the Termination Date relating to such Separation From
Service (as such phrase is defined in Internal Revenue Code, as amended (the
“Code”) Section 409A; Treas. Reg. Section 1.409A-1(h)) occurs not later than
ninety (90) days following the initial existence thereof.  A “Good Reason” shall
be deemed to occur on account of any one of the following events so long as such
act or omission occurred without Executive’s consent:
 
(A)           A material diminution in Executive’s Base Compensation without his
prior written consent; or
 
(B)           A material diminution in Executive’s authority, duties or
responsibility;
 
(C)           A material change in Executive's Employment Base must perform his
services (for purposes of this subsection, a material change shall mean
Executive’s Employment Base is relocated more than fifty (50) miles outside of
the Employment Base without Executive's prior written consent);
 
(D)           Any other action or inaction that constitutes a material breach by
Company of this Agreement;

 
Page 5

--------------------------------------------------------------------------------

 
 
Exhibit 10.6
 
(E)       Any act or omission on the part of any shareholder or any person who
is a Related Person (within the meaning of Treas. Reg. Section
1.409A-1(f)(2)(ii)) of any such shareholder that could reasonably constitute
either a breach of this Agreement or conduct for which Company or such person
(or both) could be charged with a felony under any applicable state or federal
law; provided, however, that in no event may Executive rely upon this clause (E)
for the purpose of terminating this Agreement for Good Reason if and to the
extent he has engaged in any act or omission in association with such person to
cause or otherwise contribute to such breach or violation of law; or
 
(F)       Any repeated request to act or refrain from acting by any shareholder
or any person who is a Related Person of any such shareholder which if complied
with by any of member of Company’s senior executive team or board of directors
could reasonably constitute either a breach of this Agreement or conduct for
which Company or such person (or both) could be charged with a felony under any
applicable state or federal law; provided, however, that in no event may
Executive rely upon this clause (F) for the purpose of terminating this
Agreement for Good Reason if and to the extent he has engaged in any act or
omission in association with such person to cause or otherwise contribute to an
actual or possible breach of this Agreement or violation of law.
 
Notwithstanding the foregoing, Executive’s right to terminate this Agreement for
Good Reason shall be conditioned upon and may in no event be exercised until and
unless Executive shall have provided Company written notice within thirty (30)
days of the initial existence of any such condition, upon notice of which
Company shall thereafter have forty five (45) days within which it may remedy
the condition.  For purposes of clauses (E) and (F), any such remedy may include
either Company or any person acting on its behalf making demand on or taking any
reasonably appropriate legal action to cause such shareholder or Related Person
to cease and desist from the act or omission described in Executive’s written
notice.
 
(b)           Other Remedies.  Termination pursuant to Section 1.5(a)(iv) above
shall be in addition to and without prejudice to any other right or remedy to
which Company may be entitled at law, in equity, or under this Agreement.
 
1.6 Payment Upon Separation From Service or Change in Control Event.
 
(a)   Voluntary Termination, Termination for Cause, or Termination for Death or
Disability.  In the case of a termination of Executive's employment by mutual
agreement under Section 1.5(a)(i) above, on account of Executive’s Death or
Disability under Section 1.5(a)(ii) above, or by Executive's Voluntary
termination under Section 1.5(a)(iii) above, or by Company for Cause in
accordance with Section 1.5(a)(iv) above, (i) Company shall pay to Executive (or
his estate or guardian, as the case may be) and Executive (or his estate or
guardian, as the case may be) shall be entitled to be paid the following as and
to the extent the same shall have been earned through the Termination Date:  (A)
Base Salary earned, but unpaid; (B) in the case of death or Disability, accrued,
but unpaid Bonuses; (C) accrued but unused vacation or personal leave days to
the extent convertible into cash under Company's policies; (D) vested benefits
under any employee benefit or stock option plan or agreement; and (E) any 409A
Permitted Reimbursements so long as any such reimbursement request shall be
submitted not later than ninety (90) days following Executive’s Separation From
Service and paid not later than ninety (90) days thereafter; provided, however,
that in no event shall Executive be entitled to receive payment of, and Company
shall have no obligation to pay, any severance or similar compensation
attributable to such termination, and (ii) Company's obligations under this
Agreement shall immediately cease.

 
Page 6

--------------------------------------------------------------------------------

 
 
Exhibit 10.6
 
(b)           Termination Without Cause by Company or For Good Reason by
Executive.
 
(i)           In General.  Subject to the provisions set forth in this
Agreement, including, without limitation, Section 1.6 (d), (e), (f) and (g)
below, in the case of a termination of Executive's employment hereunder Without
Cause in accordance with Section 1.5(a)(v) or for Good Reason by Executive in
accordance with Section 1.5(a)(vi) above,
 
(A) Base Salary, Bonuses and Health Benefits.
 
(I) Company shall continue to pay to Executive (or, in the case of death or
Disability, his estate or guardian, as the case may be) his Base Salary (in the
case where Executive’s employment is terminated by him for Good Reason due to a
reduction in his Base Salary without his consent, then Base Salary in this
circumstance shall mean that amount paid as such prior to any such reduction);
and
 
(II) Subject to the terms and conditions of any existing health and welfare plan
adopted by Company, Company shall extend to Executive and Executive shall have
the right to continue his and that of his eligible family members’ participation
in and coverage under any such plans; except, however, that in no event shall
Company have any such obligation under this Subsection if comparable benefits
are offered under any plan or arrangement offered by third parties, in which
case Executive shall have an obligation to report to Company the existence of
any such offer or coverage,
 
with any such Base Salary and participation and coverage being paid or extended,
as the case may be, on the same terms and conditions as was made available
immediately prior to Executive’s Separation From Service for the Severance
Period; provided, however,  that if Executive elects to continue his health
benefits coverage under COBRA, the Company will pay  such amount as shall equal
the premiums for himfor any such continuation coverage for the Severance Period;
provided, further, that in no event shall any such increase continue beyond that
period for which Executive would have otherwise been entitled to such
continuation coverage under Code Section 4980B (“COBRA”).

 
Page 7

--------------------------------------------------------------------------------

 
 
Exhibit 10.6
 
(ii)           Definitions.  For purposes of this Agreement, the following
phrases shall have the meaning ascribed thereto:
 
(A)           “Severance Period” shall mean that period as would coincide with
either (1) the first anniversary of the Termination Date in the case where the
Termination Date occurs during the Initial Term or (2) the last day of the
twelfth (12th) consecutive month following the Termination Date in the case
where the Termination Date occurs during any Renewal Term.
 
(B)           “Severance Payment.”  Severance Payment shall mean the Base
Salary, Bonuses and any increase thereof if and to the extent required under
Section 1.6(b)(i)(II) above, on account of Company’s policies on  health and
welfare benefits or COBRA continuation.
 
(iii)           Bonuses.  Company shall pay within 30 days of the Termination
Date to Executive (or, in the case of death or Disability, his estate or
guardian, as the case may be) his accrued or earned, but unpaid Bonuses
(together with the continuation of Base Salary and reimbursement of taxable
medical benefits under the immediately preceding subparagraphs (A) and (B), the
“Severance Payments”).
 
(iv)           409A Reimbursements.  Company shall pay within 30 days of the
Termination Date to Executive (or, in the case of death or Disability, his
estate or guardian, as the case may be) his 409A Permitted Reimbursements;
provided, however, that any such reimbursement request shall be submitted not
later than 90 days following Executive’s Separation From Service and paid not
later than 90 days thereafter.
 
(v)           Other Compensation.  Except as may otherwise be expressly stated
to the contrary in any applicable agreement or stock option plan, all unvested
stock options, restricted stock or other equity-based compensation held by
Executive shall immediately vest; provided, however, that no equity-based award
shall vest to the extent such vesting would cause the award to fail to satisfy
the requirements of Code Section 409A.
 
(vi)           Timing of Severance Payments.
 
(A)           In General.  Except as otherwise provided in this Section 1.6, any
such Severance Payments shall be payable in installments in accordance with
Company's normal payroll practices and subject to the tax withholding specified
in Section 1.4(a) above, as full, final and complete satisfaction of such
obligations under this Agreement; provided, however, that Executive shall have
no further claims against Company for any further compensation whatsoever, other
than the payment of Permitted 409A Reimbursements and the continuation of any
employee welfare benefits as may be and to the extent required by law.

 
Page 8

--------------------------------------------------------------------------------

 
 
Exhibit 10.6
 
(B)           Severance Payments to Specified Employees.  Notwithstanding any
other provision in this Agreement to the contrary, if Executive is considered a
“Specified Employee” (within the meaning of Code Section 409A(a)(2)(B)(i)) as of
the date of any Separation From Service, then any payment under this Agreement
that would otherwise be permitted under Treas. Reg. Section 1.409A-3(a)(1) may
not be made to Executive before the date that is six (6) months after the date
of Executive’s Separation From Service with Company or, if earlier than the end
of such six month period, Executive’s date of death. Company shall have the
discretion to elect whether to accumulate the amount to which Executive would
otherwise be entitled to be paid under this Section but for his classification
as a Specified Employee” and pay such amount in a lump sum as of the first day
of the seventh (7th) month following the Separation From Service or if each
payment to which Executive would be otherwise entitled upon a Separation From
Service is delayed by six months.  The amount of any such Severance Payment that
is deferred under this subsection shall accrue interest at the rate of eight
percent (8%) until the same shall have been paid in full.
 
(c)   Change in Control Event. 
 
(i)           In General.  Upon the occurrence of a Change in Control Event (as
defined below)(the “Change in Control Event Date”) during the Term, Company
shall become and be obligated to pay, and Executive shall be entitled to be paid
an amount equal to two times Executive’s Base Salary as  determined on the
Change in Control Event Date (the “Change in Control Payment”);provided,
however, that any such payments under this Section shall in no event become due
and payable until (i) such time as the occurrence of a Change in Control Event
has been confirmed or otherwise certified by the compensation committee of
Company’s Board or, if none, Company’s Board and (ii) the executive has not been
offered comparable employment with a successor or related Company as defined
below:
 
(ii) Comparable employment is defined as:
 
(A)     Similar authority, duties or responsibilities as a CEO of a comparable
sized or larger, public entity or the chief executive / managing director /
general manager of a substantial subsidiary or division of a company;
 
(B)   Base Salary which is at least 90% of the Executive’s Base Salary
immediately prior to the Change in Control Event Date;
 
(C)   Executive is provided with comparable or better benefits than his existing
benefits immediately prior to the Change in Control Event Date including but not
limited to severance; and
 
(C)   A material change in Executive's Employment Base where he must perform his
services (for purposes of this subsection), a material change shall mean
Executive’s Employment Base is relocated more than fifty (50) miles outside of
the Employment Base immediately p[rior to the Change in Control Event Date.
 
A Change in Control Event means, except as otherwise provided in Treas. Reg.
Section 1.409A-3(i)(5), any of the following transactions:

 
Page 9

--------------------------------------------------------------------------------

 
 
Exhibit 10.6
 
(A)           A change in ownership of Company as defined in Treas. Reg. Section
1.409A-3(i)(5)(v), which provides, inter alia, that a change in ownership of a
corporation occurs on the date that any one person, or more than one person
acting as a group (as defined in paragraph (i)(5)(v)(B) of this section),
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of such corporation, excluding Pillar
Investment Group;
 
(B)           A change in the effective control of the Board as defined in
Treas. Reg. Section 1.409A-3(i)(5)(vi)(A)(2)(but not (i)(5(vi)(A)(i)), which
provides, inter alia, that such change occurs on the date a majority of members
of the corporation’s board of directors is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the corporation’s board of directors before the date of the
appointment or election, provided that for purposes of this paragraph
(i)(5)(vi)(A) the term corporation refers solely to the relevant corporation
identified in paragraph (i)(5)(ii) of this section for which no other
corporation is a majority shareholder for purposes of that paragraph; or
 
A change in the ownership of a substantial portion of a corporation’s assets as
defined in Treas. Reg. Section 1.409A-3(i)(5)(vii), which, as modified herein
for Company, provides, inter alia, that such change occurs on the date that any
one person, or more than one person acting as a group (as determined in
paragraph (i)(5)(v)(B) of this section), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the corporation that have a total gross fair market
value equal to or more than 70 percent of the total gross fair market value of
all of the assets for the corporation immediately before such acquisition or
acquisitions.
 
(iii)  Limitation on Parachute Payments.  Notwithstanding the foregoing, if the
total of all “parachute payments” (as defined under Code Section 280G) to
Executive (at a time when he or she is a “disqualified individual” within the
meaning of Code Section 280G) exceeds an amount equal to the three times
Executive’s average gross taxable compensation from Company for the five (fewer
than five years if Executive has not worked for Company for at least five years)
calendar year period preceding the calendar year in which the Change in Control
(where such phrase for this purpose is defined under Code Section 280G) occurs,
then the amount of payments to be made under this Agreement that are considered
“parachute payments” shall be decreased to an amount such that all parachute
payments do not exceed 2.99 times Executive’s Base Amount (as such phrase is
defined in Code Section 280G).
 
(iv)  Form and Timing of Payment.  The Change in Control Payment shall be paid
to Executive in lump sum at any time between the Change in Control Event Date
and the earlier of (A) the last date of Executive’s taxable year during which
any such Change in Control Event occurred or (B) the 15th day of the third
calendar month following Change in Control Event Date, as determined in
Company’s sole discretion.  Notwithstanding any other provision in this
Agreement to the contrary, Executive shall be entitled to only one Change in
Control Payment, regardless of the number of times during the Term there should
occur a Change in Control Event.

 
Page 10

--------------------------------------------------------------------------------

 

Exhibit 10.6
 
(d)        Payments Conditioned on Release of Claims. Unless it otherwise elects
to waive any such condition precedent, Company's obligation to provide Executive
with either the Severance Payment or Change in Control Payment set forth in this
Section 1.6 is contingent upon Executive's and Company's execution of that
certain Form of Release, a copy of which is attached hereto and marked as
Exhibit “C” (the “Release”).  If Executive fails to sign the Release within
twenty-one (21) days of receipt of notice of termination pursuant to Section
1.5, or subsequently rescinds the Release, Executive shall not be entitled to
either the Severance Payments or Change in Control Payment.
 
(e)        Interest on Severance or Change of Control Payments:  Payment of
Severance or Change of Control under this agreement will accrue interest to
Executive at a rate of 8% beginning 10 days after the date of Severance or the
Change of Control Event Date, unless otherwise specified in this agreement.  No
Severance of Change of Control payments to Executive will be delayed beyond 6
months from the date of Severance or Change of Control Event Date without the
expressed written permission of Executive.
 
2.           EXECUTIVE’S REPRESENTATIONS AND WARRANTIES.
 
Executive represents and warrants to Company that (a) this Agreement is valid
and binding upon and enforceable against him in accordance with its terms, (b)
Executive is not bound by or subject to any contractual or other obligation that
would be violated by his execution or performance of this Agreement, including,
but not limited to, any non-competition agreement presently in effect, and (b)
Executive is not subject to any pending or, to Executive's knowledge, threatened
claim, action, judgment, order, or investigation that could adversely affect his
ability to perform his obligations under this Agreement or the business
reputation of Company.  Executive has not entered into, and agrees that he will
not enter into, any agreement either written or oral in conflict herewith.
 
3.
MISCELLANEOUS.

 
3.1           Notices.  All notices, requests, and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt or by facsimile transmission with
answer back confirmation or mailed (postage prepaid by certified or registered
mail, return receipt requested) or by overnight courier to the parties at the
following addresses or facsimile numbers:


If to the Executive, to:


William D. Kirkland
2867 Kennerly Road
Irmo, SC 29063


 
Page 11

--------------------------------------------------------------------------------

 

Exhibit 10.6


If to Company, to the Board at the following address:


Collexis Holdings, Inc.
1201 Main Street, Suite 980
Columbia, SC 29201
Attn:  Board of Directors


With copy to:


Frank McDaniel, Esq.
McDaniel & Henry, LLP
PO Box 681235
Marietta, Georgia  30067-0021


All such notices, requests and other communications will (a) if delivered
personally to the addresses as provided in this Section be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided in this Section be deemed given upon receipt, and (c) if delivered by
mail in the manner described above to the addresses as provided in this Section
be deemed given upon receipt (in each case regardless of whether such notice,
request, or other communication is received by any other person to whom a copy
of such notice, request or other communication is to be delivered pursuant to
this Section).  Any party from time to time may change its address, facsimile
number, or other information for the purpose of notices to that party by giving
written notice specifying such change to the other parties hereto.


3.2           Authorization to be Employed.  This Agreement, and Executive's
employment hereunder, is subject to Executive providing Company with legally
required proof of Executive's authorization to be employed in the United States
of America.


3.3           Entire Agreement.  This Agreement, together with the Statement
(both of which being entered into by and between Company and Executive of even
date herewith), supersedes any and all prior discussions and agreements between
the parties with respect to the subject matter hereof and contains the sole and
entire agreement between the parties hereto with respect thereto, including,
without limitation, that certain Employment Agreement entered into by and
between Executive and Company as of the 5th day of January 2006, which agreement
is terminated as of the Effective Date hereof and is of no further force and
effect.


3.4           Survival.  The parties hereby acknowledge and agree that,
notwithstanding any provision of this Agreement to the contrary, their
respective obligations pursuant to Sections 1.6 2, 3 and the Statement shall
survive the termination of this Agreement, the Employment Term and/or the
Executive's employment with Company.


 
Page 12

--------------------------------------------------------------------------------

 
 
Exhibit 10.6
 
3.5           Waiver.  Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition.  No waiver by any
party hereto of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.  All remedies,
either under this Agreement or by law or otherwise afforded, will be cumulative
and not alternative.


3.6           Amendment.  This Agreement may be amended, supplemented, or
modified only by a written instrument duly executed by or on behalf of each
party hereto.


3.7           Recovery of Attorney's Fees.  In the event of any litigation
arising from or relating to this Agreement, the prevailing party in such
litigation proceedings shall be entitled to recover, from the non-prevailing
party, the prevailing party's reasonable costs and attorney's fees, in addition
to all other legal or equitable remedies to which it may otherwise be entitled.


3.8           No Third Party Beneficiary.  The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and Company's
successors or assigns, and it is not the intention of the parties to confer
third-party beneficiary rights upon any other person.


3.9           No Assignment; Binding Effect.  This Agreement shall inure to the
benefit of any successors or assigns of Company.  Company may assign this
agreement to a controlled subsidiary (as such term is defined under the final
regulations promulgated pursuant to Internal Revenue Code Section 409A).
Executive shall not be entitled to assign his obligations under this Agreement.


3.10           Headings.  The headings used in this Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.


3.11           Severability.  Company and Executive intend all provisions of
this Agreement to be enforced to the fullest extent permitted by
law.  Accordingly, if a court of competent jurisdiction determines that the
scope and/or operation of any provision of this Agreement is too broad to be
enforced as written, Company and Executive intend that the court should reform
such provision to such narrower scope and/or operation as it determines to be
enforceable.  If, however, any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future law, and not subject
to reformation, then (a) such provision shall be fully severable, (b) this
Agreement shall be construed and enforced as if such provision was never a part
of this Agreement, and (c) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by illegal, invalid,
or unenforceable provisions or by their severance.


 
Page 13

--------------------------------------------------------------------------------

 

Exhibit 10.6
 
3.12           Governing Law and Jury Trial.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF SOUTH CAROLINA
APPLICABLE TO CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE WITHOUT GIVING
EFFECT TO CONFLICTS OF LAWS PRINCIPLES. BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMMERCIAL MATTERS, INCLUDING EMPLOYMENT AGREEMENTS, ARE MOST QUICKLY AND
ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH
APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES (IF ANY) BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS EMPLOYMENT AGREEMENT OR MATTERS RELATED
HERETO.


3.13           Jurisdiction.  The parties hereby consent to the personal
jurisdiction and venue of any court physically located within the County of
Richland, South Carolina, in connection with any legal or equitable action
between the parties arising out of or in connection with this Agreement.


3.14           Counterparts.  This Agreement may be executed in any number of
counterparts and by facsimile, each of which will be deemed an original, but all
of which together will constitute one and the same instrument.


3.15           Opportunity to Obtain Counsel.  In connection with the
preparation of this Agreement, Executive acknowledges and agrees that: (a) this
Agreement was prepared by legal counsel to Company (the “Law Firm”) solely on
behalf of Company and not on behalf of Executive; (b) Executive has been advised
that his interests may be opposed to the interests of Company and, accordingly,
the Law Firm's representation of Company in the preparation of this Agreement
may not be in the best interests of Executive; and (c) Executive has been
advised to retain separate legal counsel.  Executive warrants and agrees that he
has had a reasonable opportunity to obtain independent legal counsel with regard
to the terms and conditions of this Agreement, and has read and fully
understands the terms and conditions of this Agreement.  If Executive elects not
to consult with any such counsel, he has done so freely and of his own
volition.  By signing this Agreement, Executive is affirming that he has freely
and of Executive's own volition acknowledged and agreed to all terms and
conditions contained in this Agreement.


3.16           Construction and Interpretation.  Should any provision of this
Agreement require judicial interpretation, the parties hereto agree that the
court interpreting or construing the same shall not apply a presumption that the
terms hereof shall be more strictly construed against one party by reason of the
rule of construction that a document is to be more strictly construed against
the party that itself, or through its agent, prepared the same, and it is
expressly agreed and acknowledged that Company and Executive and each of his and
its representatives, legal and otherwise, have participated in the preparation
hereof.


 
Page 14

--------------------------------------------------------------------------------

 

Exhibit 10.6
 
3.17           Code Section 409A.  Notwithstanding anything to the contrary
contained herein, this Agreement is intended to satisfy the requirements of Code
Section 409A.  Accordingly, all provisions herein, or incorporated by reference,
shall be construed and interpreted to satisfy the requirements of Code Section
409A.  Further, for purposes of Code Section 409A, each payment of compensation
under this Agreement shall be treated as a separate payment of
compensation.  Any reimbursements or in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of Code
Section 409A, including, where applicable, the requirement that (a) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (b) the amount of expenses eligible for reimbursement, or in
kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year, (c) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (d) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit.  All references to
“Separation From Service” contained in this Agreement shall mean “separation
from service” as determined in accordance with Treasury Regulation Section
1.409A-1(h).


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first set forth above.



 
COMPANY
     
Collexis Holdings, Inc.
     
Signature:
/s/ John J. Regazzi
 
Printed Name:
 John J. Regazzi
 
Title:
 Chairman Compensation Committee
     
EXECUTIVE
     
Signature:
/s/ William D. Kirkland
 
Printed Name:
William D. Kirkland

 
 
Page 15

--------------------------------------------------------------------------------

 

Exhibit 10.6
 
EXHIBIT A


Statement of Additional Terms and Conditions Relating to Employment Agreement


 
Page 16

--------------------------------------------------------------------------------

 

EXHIBIT B


Bonus


 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF RELEASE


 
Page 2

--------------------------------------------------------------------------------

 